
	

113 HR 467 IH: Medicaid Expansion Incentive Act of 2013
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 467
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Connolly
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to
		  redistribute Federal funds that would otherwise be made available to States
		  that do not provide for the Medicaid expansion in accordance with the
		  Affordable Care Act to those States electing to provide those Medicaid
		  benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Expansion Incentive Act of
			 2013.
		2.Redistribution of
			 Federal Medicaid funds to States electing to meet ACA Medicaid expansion
			 requirements from States not so electing
			(a)In
			 generalSection 1903 of the
			 Social Security Act (42 U.S.C. 1396b) is amended by adding at the end the
			 following new subsection:
				
					(aa)Bonus for
				States electing To meet ACA Medicaid expansion requirements from funds made
				available by other States not electing To meet those requirements
						(1)In
				generalIn the case of a
				participating State for a fiscal year as determined under paragraph (2), in
				accordance with regulations of the Secretary, the State shall be entitled to an
				increase in payments under its State plan under this title in an amount
				determined under paragraph (3) of the Secretary’s estimate of the net reduction
				in Federal expenditures for nonparticipating States (including the amount of
				the additional Federal financial participation under this title that otherwise
				would have been paid to such States if they were participating States) during
				the fiscal year as a result of such States not applying the ACA Medicaid
				expansion requirements.
						(2)Notice regarding
				participation
							(A)In
				generalBefore the beginning of each fiscal year (beginning with
				fiscal year 2014) each of the 50 States and the District of Columbia is
				requested to inform the Secretary, in a form and manner specified by the
				Secretary and accompanied by such assurances regarding State plan amendments as
				the Secretary may specify, if the State will be applying its State plan under
				this title for such fiscal year in accordance with the requirements specified
				in the amendments made by paragraphs (1) and (2) of section 2001(a) of the
				Patient Protection and Affordable Care Act (in this subsection referred to as
				the ACA Medicaid expansion requirements), which include
				requirements described in—
								(i)section
				1902(a)(10)(A)(I)(VIII); and
								(ii)section
				1902(k).
								The
				Secretary shall not accept information submitted under this subparagraph for a
				fiscal year after the beginning of the fiscal year involved.(B)Determination of
				participating and nonparticipating StatesTaking into account the
				information submitted under subparagraph (A) for a fiscal year, the Secretary
				shall determine for the fiscal year which of the 50 States and the District of
				Columbia will be applying the ACA Medicaid expansion requirements for the
				fiscal year and which will not. For purposes of this subsection—
								(i)each State or District determined to be
				applying such requirements for a fiscal year is referred to as a
				participating State for such fiscal year; and
								(ii)each State or District determined not to be
				applying such requirements for a fiscal year is referred to as a
				nonparticipating State for such fiscal year.
								(3)Amount of
				increaseThe Secretary shall
				compute the increase in payments under this subsection for a participating
				State for a fiscal year, to the extent of available funds, in accordance with a
				formula specified by the Secretary. Within the amount of available funds, such
				formula may take into account elements such as—
							(A)increasing to 100
				percent the FMAP for newly eligible mandatory individuals;
							(B)increasing the matching percentage for
				administrative costs attributable to application of ACA Medicaid expansion
				requirements; and
							(C)an increase in DSH
				allotments.
							(4)Publication of
				information on estimated impact of nonparticipationThe Secretary
				shall publish for each nonparticipating State for each fiscal year—
							(A)the amount of the
				additional Federal funds under this title for the fiscal year that the
				Secretary estimates the State has forgone as a result of its not being a
				participating State for such fiscal year; and
							(B)the number of
				additional beneficiaries that would have been covered under the State plan
				under this title in the fiscal year if the State had been a participating State
				for the fiscal
				year.
							.
			
